STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of March 8, 2012 (the
“Effective Date”), is entered into by and among China Green Agriculture, Inc., a
Nevada corporation (the “Company”), and Tao Li, an individual citizen of the
People’s Republic of China and Chairman and Chief Executive Officer of the
Company (the “Purchaser”). The Company and the Purchaser shall collectively be
referred to herein as the “Parties”, or each individually as a “Party”.

 

W I T N E S S E T H

WHEREAS, the Company has agreed to issue a total of 63,158 shares (the “Shares”)
of the Company’s common stock, $0.001 par value per share (“Common Stock”), to
the Purchaser at a purchase price of $4.75 per share, for an aggregate purchase
price of $300,000.50 (the “Purchase Price”); and

WHEREAS, the parties desire to make certain representations, warranties and
covenants with respect to the issuance and ownership of the Shares on the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein, and for other consideration the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:

1.                  ISSUANCE OF SHARES.

1.1                    The Purchaser hereby agrees to purchase the Shares from
the Company, and the Company hereby agrees, subject to the Company’s receipt of
the Purchase Price in accordance with the terms hereof, to sell the Shares to
the Purchaser.

1.2                    The closing (the “Closing”) of the sale of the Shares
shall occur at such time and place as the Parties shall agree, subject to the
fulfillment of the conditions set forth herein. Payment of the Purchase Price
shall be made at the Closing by wire transfer to the account as specified in
writing by the Company prior to the Closing. At the Closing, the Company shall
deliver a stock certificate (or stock certificates, if the Purchaser elects so)
registered in the name of the Purchaser representing the Shares.

 

2.                  REPRESENTATIONS AND WARRANTIES OF The PURCHASER. The
Purchaser hereby represents and warrants to the Company as follows:

2.1                    Authorization. The Purchaser has full power and authority
to enter into this Agreement. This Agreement, when executed and delivered by the
Purchaser, will constitute valid and legally binding obligations of the
Purchaser, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies. 



 

 

2.2                    No Conflicts. The execution and delivery of this
Agreement by the Purchaser does not, and the performance by the Purchaser of its
obligations hereunder will not: (i) conflict with, breach or violate, in any
material respect, any material federal, state, foreign or local law, statute,
ordinance, rule, regulation, order, judgment or decree (“Law”) in effect as of
the date of this Agreement and applicable to the Purchaser; (ii) require the
consent of any party to any agreement or commitment to which the Purchaser is a
party or by which the Purchaser is subject or bound; or (iii) require any
consent, approval or authorization of, or declaration, filing or registration
with, any governmental or regulatory authority or any other person or entity.

2.3                    Purchase for Own Account for Investment. This Agreement
is made with the Purchaser in reliance upon the Purchaser’s representation to
the Company, which by the Purchaser’s execution of this Agreement, the Purchaser
hereby confirms, that the Shares to be acquired by the Purchaser will be
acquired for investment for the Purchaser’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that the Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same. By executing this
Agreement, the Purchaser further represents that the Purchaser does not
presently have any contract, undertaking, agreement or arrangement with any
individual, entity, organization or governmental authority (each a “Person”) to
sell, transfer or grant participations to such Person or to any third Person,
with respect to any of the Shares.

2.4                    Restricted Securities. The Purchaser understands that the
Shares have not been, and will not be, registered under the Securities Act of
1933, as amended (the “Securities Act”), by reason of a specific exemption from
the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Purchaser’s representations as expressed herein. The Purchaser understands
that the Shares are “restricted securities” under applicable United States
federal and state securities laws and that, pursuant to these laws, the
Purchaser must hold the Shares indefinitely unless they are registered with the
Securities and Exchange Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.
The Company has no obligation to register or qualify the Shares for resale. The
Purchaser further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Shares, and on requirements relating to the Company which are outside of
the Purchaser’s control, and which the Company is under no obligation and may
not be able to satisfy.

2.5                    Legends. The Purchaser understands that the Shares and
any securities issued in respect of or in exchange for the Shares, may bear the
following legend required by the securities laws of any state to the extent such
laws are applicable to the Shares represented by the certificate so legended:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AS AMENDED AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF IN ABSENCE OF (i) AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER SAID ACT OR (ii) AN OPINION OF
COMPANY COUNSEL THAT SUCH REGISTRATION IS NOTE REQUIRED.



2

 



 

2.6                    Accredited Investor. The Purchaser is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D promulgated
under the Securities Act (i.e., (a) a natural person whose individual net worth,
or joint net worth with that person's spouse, at the time of his or her purchase
exceeds $1,000,000, provided, that in determining Purchaser’s net worth, (i)
Purchaser’s primary residence is not included as an asset; (ii) any indebtedness
that is secured by Purchaser’s primary residence, up to the estimated fair
market value of such primary residence as of the date hereof, is not included as
a liability (except that if the amount of such indebtedness as of the date
hereof exceeds the amount outstanding 60 days before such date, other than as a
result of the acquisition of the primary residence, the amount of such excess
shall be included as a liability); and (iii) any indebtedness that is secured by
Purchaser’s primary residence in excess of the estimated fair market value of
such primary residence is included as a liability, (b) a natural person who had
an individual income in excess of $200,000 in each of the two most recent years
or joint income with that person's spouse in excess of $300,000 in each of those
two years and has a reasonable expectation of reaching the same income level in
the current year, (c) a corporation, limited liability company or partnership
having total assets in excess of $5,000,000 that was not formed for the purpose
of investing in the Company pursuant to the Purchase Agreement, (d) any entity
in which all of the equity owners are accredited investors, or (e) otherwise
meets the requirements for an “accredited investor” under Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act).

2.7 No Material Nonpublic Information. As of the date of this Agreement and as
of the date of the Closing (if different from the date of this Agreement), the
Purchaser is not in possession of or aware of any material nonpublic information
as such term is referred to under Rule 10b5-1 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and interpreted under the Securities and
Exchange Commission’s rules and regulations (other than the existence and terms
of the issuance of Shares, as contemplated by this Agreement).

2.8 No Short Swing Profits. During the six months prior to the date of this
Agreement and the date of the Closing (if different from the date of this
Agreement), the Purchaser and/or any person(s) living in the same household of
the Purchaser have not been engaged in any sale of the Company’s shares of
Common Stock and the Purchaser has been in compliance with Section 16(b) of the
Exchange Act.

 

3.                  REPRESENTATIONS OF THE COMPANY. The Company hereby
represents and warrants to the Purchaser as follows:

3.1                    Organization, Good Standing and Power. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Nevada. The Company has the requisite corporate power to
own, lease and operate its respective properties and assets and to conduct its
respective business as it is now being conducted. The Company is duly qualified
and authorized to do business, and is in good standing as a foreign corporation,
in each jurisdiction in which it owns or leases property.



3

 



3.2                    Authorization. The Company has full power and authority
to enter into this Agreement. This Agreement, when executed and delivered by the
Company, will constitute valid and legally binding obligations of the Company,
enforceable in accordance with their terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

3.3                    No Conflicts. The execution and delivery of this
Agreement by the Company does not, and the performance by the Company of its
obligations hereunder or thereunder will not: (i) conflict with or violate the
Certificate of Incorporation or Bylaws of the Company; (ii) conflict with,
breach or violate, in any material respect, any Law in effect as of the date of
this Agreement and applicable to the Company; (iii) require the consent of any
party to any agreement or commitment to which the Company is a party or to or by
which the Company, its assets or properties are subject or bound; or (iv)
require any consent, approval or authorization of, or declaration, filing or
registration with, any governmental or regulatory authority or any other person
or entity, except (a) the filing, if any, pursuant to Regulation D, promulgated
by the Securities Exchange Commission under the Securities Act of 1933, as
amended, (b) the filings, if any, required by applicable state “blue sky”
securities laws, rules and regulations, or (c) such other post-closing filings
as may be required and which shall be duly and validly filed.

 

4.                  CONDITIONS TO CLOSING.

4.1                 The obligations of the Purchaser to purchase the Shares and
otherwise to consummate the transactions contemplated by this Agreement at the
Closing are subject to the condition that (a) the representations and warranties
of the Company contained herein shall be true and correct in all respects as of
the date of the Closing, and (b) the Company shall have fully complied with all
its agreements and covenants contained herein to be performed by the Company on
or prior to the Closing.

4.2                 The obligations of the Company to sell and issue the Shares
and otherwise to consummate the transactions contemplated by this Agreement at
the Closing are subject to the condition that (a) the representations and
warranties of the Purchaser contained herein shall be true and correct in all
respects as of the date of the Closing, and (b) the Purchaser shall have fully
complied with all his agreements and covenants contained herein to be performed
by the Purchaser on or prior to the Closing, including without limitation
payment of the Purchase Price.

 

5.                  MISCELLANEOUS.

5.1                 Entire Agreement. This Agreement constitutes the entire
agreement among the Parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the Parties with respect to the subject matter hereof. 

4

 



5.2                 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

5.3                 Governing Law. This Agreement shall be governed and
construed in accordance with the laws of the State of New York, without
reference to its principles of conflicts of laws.

5.4                 Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of and be enforceable by and against each of the
parties hereto and their respective successors and assigns. This Agreement may
not be assigned (i) by the Purchaser without the prior written consent of the
Company or (ii) by the Company without the written prior consent of the
Purchasers.

5.5                 Amendment. This Agreement may be amended, modified or
supplemented only by a written agreement signed by the Company, on the one hand,
and the Purchaser, on the other hand.

5.6                 Severability. The invalidity of any portion hereof shall not
affect the validity, force or effect of the remaining portions hereof.

 

[signature page follows]

 
 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed and
delivered by their duly authorized representatives.

 

  CHINA GREEN AGRICULTURE, INC.       By:  /s/ Ken Ren     Ken Ren     Chief
Financial Officer          /s/ Tao Li   Tao Li

 





5

 

